School Districts — Appropriation Ledger — Duty to Keep 62 Ohio St. 310.1 [62-310.1] (1968), authorizes the Superintendent of Schools to enter purchase orders and contracts in the one appropriation ledger of the school district. These contracts and orders also may be entered by the clerk or other issuing officer designated by the Board of Education or the Superintendent of Schools.  The Attorney General has had under consideration your letter of May 27, 1968, requesting an official opinion.  You state: "Your attention is directed to — 68 Ohio St. 2499 [68-2499] (1967), requiring each "clerk or other issuing officer" to open and keep an account for the amount of each item of appropriation; H.B. 1921, S.L. 1968, requiring purchase orders and contracts to be submitted to, entered, certified, signed, and approved by the officer charged with keeping the appropriation and expenditure records of the county or municipality or the superintendent of schools; 70 Ohio St. 4-24 [70-4-24] (1961) prohibiting the superintendent from being elected or serving as clerk or deputy clerk of the board, and the Attorney General's opinion dated July 20, 1962, to Honorable Oliver Hodge, State Superintendent, Department of Education, in which it was held that a person may not be employed to perform the duties placed by law upon a public official, such as the clerk of a board of education. With these references in mind, we would appreciate your opinion on the following questions: You ask: "1. Is it the legal duty of the clerk of the board of education of a school district to keep the appropriation ledger required by 68 Ohio St. 2499 [68-2499] (1967)? "2. If your answer to the first question is in the affirmative, does H.B. 1021, S.L. 1968 authorize the superintendent of schools to enter purchase orders and contracts in the appropriation ledger kept by the clerk or must he keep a separate appropriation ledger? "3. If your answer to the second question is that the clerk and superintendent must keep separate appropriation ledgers, must all purchase orders and contracts be entered in both appropriation ledgers?" 68 Ohio St. 2499 [68-2499] (1967), provides in part: ". . . Each clerk or other issuing officer . . . shall open and keep an account for the amount of each item of appropriation, showing the purpose for which the same is appropriated and the date, number and amount of each one thereon. . . ." (Emphasis added) The word "or" indicates an alternative. Thus, examination of Section 2499 reveals that it is the legal duty of each clerk or other issuing officer, that is, one or the other, of a school district's Board of Education to keep an appropriation ledger required by 68 Ohio St. 2499 [68-2499] (1967).  The purpose of Section 68 Ohio St. 2499 [68-2499] is to require the keeping of an appropriation ledger.  It is the opinion of the Attorney General that your first question be answered in the affirmative. However, it appears that there can be some "other issuing officer" designated by the Board of Education to keep the appropriation ledger as required by Section 2499, supra. House Bill No. 1021, Thirty-first Legislature, Second Session, Section 1, provides: "Section 1. 62 Ohio St. 1961 Section 310.1[62-310.1] [62-310.1], as amended by Section l, Chapter 348, O.S.L. 1967 (62 05. Supp. 1967, Section 310.1, is amended to read as follows: "'Section 310.1. County, school district, and municipal officers, and Boards of County Commissioners having authority to purchase or contract against all budget appropriation accounts as departmentalized and appropriated by the County Excise Board shall submit all purchase orders and contracts in quadruplicate at the time such indebtedness is incurred, to the officer charged with keeping the appropriation and expenditure records of the county or municipality or to the superintendent of schools in the case of a school district, who shall, if there be an unencumbered balance in the appropriation made for that purpose by the Excise Board, so certify in the following form: "I, _____, Clerk of ____ Municipality (or superintendent of schools) do hereby certify that I have entered the amount of this encumbrance against appropriation Account Number for and after charging Account Title this encumbrance in the amount of $ there is an unencumbered balance in said appropriation account of $ Dated this day of ____ 19__ Clerk or Encumbering Officer (or Superintendent of Schools)." Provided in instances where it is impossible to ascertain the exact amount of indebtedness sought to be incurred at the time of recording the encumbrance, an estimated amount may be used and the encumbrance made in like manner as set forth above. Provided no purchase order or contract shall be valid unless signed and approved by the purchasing officer and certified as above set forth by the officer charged with keeping the appropriation and expenditure records of the municipality or the superintendent of schools. The original and copy of the purchase order after proper certification shall be given to the vendor, the original to support the filing of a claim. The triplicate shall be filed by the certifying officer or superintendent of schools and the quadruplicate copy shall be retained by the purchasing officer. "Provided further, that officers and governing boards having authority to purchase or contract against appropriation accounts may, without compliance with the provisions of this Act, issue or authorize the issuance of authority orders for emergency purchases but the amount of such purchases outstanding at any time shall not exceed a total of Two Hundred Dollars ($200.00)'".  This section makes no requirement that the Superintendent of Schools keep a separate appropriation ledger. It does authorize the Superintendent of Schools to enter purchase orders and contracts in the appropriation ledger. A certification made pursuant to House Bill 1021 by the Superintendent of Schools would require that he verify that the amount of the encumbrance has been properly posted against the appropriation.  It is therefore the opinion of the Attorney General that your second question be answered as follows: House Bill 1021, supra, does authorize the Superintendent of Schools to enter purchase orders and contracts in the appropriation ledger of the school district. There should be only one appropriation ledger for each school district. Contracts and purchase orders may be entered in such ledger by the clerk or other issuing officer designated by the Board of Education or the Superintendent of Schools who is executive officer of the Board. The answer to your second question makes the answer to your third question unnecessary.  (W. Howard O'Bryan Jr.)